DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-13, 18 and 19 are rejected under 35 U.S.C. 102(a) as being anticipated by Neuhalfen et al. (10,591,337). Neuhalfen et al. disclose, in figs. 25, 26, 
Re-claim 1, a device for dispensing a liquid, the device comprising:
a basin 70B defining a reservoir 75B;
 pump including a barrel 22  and a spring 29, the barrel coupled to the basin, the barrel defining a cavity, and the spring disposed in the cavity; and
an actuator 80B at least partially disposed in the reservoir, the actuator defining a first orifice 86B, a second orifice 81B, and a lumen 83B extending between the first orifice and the second orifice, the reservoir in fluid communication with the lumen via the first orifice, the actuator depressible to move the second orifice in a first direction defined from the reservoir toward the cavity of the barrel 22, and the spring of the pump biasing the actuator to move in a second direction defined from the cavity of the barrel toward the reservoir.
Re-claim 2, wherein the first direction is opposite the second direction along an axis defined by the lumen.
Re-claim 3, wherein the pump further includes a stopper  28 disposed in the cavity, the barrel defines an inlet region 13 in fluid communication with the cavity, and the stopper is movable relative to the inlet region to control a flow of the liquid into the cavity via the inlet region.
Re-claim 6, , wherein movement of the actuator in the second direction is limited to retain the first orifice in the reservoir as the spring moves the actuator in the second direction from the cavity of the barrel toward the reservoir.
Re-claim 7 wherein the actuator includes a contact surface 82B, and the actuator is depressible along the contact surface to move the second orifice in the first direction from the reservoir toward the cavity of the barrel.
Re-Claim 8,  wherein the reservoir of the basin has a first volume, the actuator is depressible in the first direction along the contact surface to displace a second volume of the liquid from the cavity into the reservoir via the first orifice, and the first volume of the reservoir is greater than or equal to the second volume of the liquid displaced from the cavity into the reservoir.
Re-claim 9,  wherein the reservoir is sized such that, as the second volume of the liquid is displaced from the cavity into the reservoir, the liquid remains below the contact surface of the actuator as the spring moves the actuator in the second direction.
Re-claim 10, wherein the basin has an edge portion circumscribing the actuator such that the contact surface of the actuator is below the edge portion of the basin as the actuator moves back and forth in the first direction and the second direction.
Re-claim 11,  wherein the edge portion of the basin is curved in a direction away from the contact surface of the actuator.
Re-claim 12, wherein the contact surface of the actuator is above the first orifice as the actuator moves in the first direction.
Re-claim 13, wherein the actuator includes a stem 83B and a button 80B, the stem defines the first orifice, the second orifice, and the lumen, the contact surface is along the button, and the button is coupled to the stem such that the button is depressible to move the actuator in the first direction.
Re-claim 18, further comprising a housing 60 supporting the basin.
Re-claim 19, wherein the housing includes a first section 184B and a second section 110 releasably securable to one another to access the pump.

Claim 1-17 and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Caporale (2015/0090738). Caporale discloses, in figs. 1-9, 
Re-claim 1, a device for dispensing a liquid, the device comprising:
a basin17 defining a reservoir 19;
a pump 2 including a barrel and a spring, the barrel coupled to the basin, the barrel defining a cavity, and the spring disposed in the cavity (see [0069] and [0074])); and
an actuator 31 at least partially disposed in the reservoir, the actuator defining a first orifice 25, a second orifice 24, and a lumen extending between the first orifice and the second orifice, the reservoir in fluid communication with the lumen via the first orifice, the actuator depressible to move the second orifice in a first direction defined from the reservoir toward the cavity of the barrel, and the spring of the pump biasing the actuator to move in a second direction defined from the cavity of the barrel toward the reservoir.

Re-claim 2, wherein the first direction is opposite the second direction along an axis defined by the lumen.
Re-claim 3,  wherein the pump further includes a stopper ( a valve), see  [0069, ]disposed in the cavity, the barrel defines an inlet region in fluid communication with the cavity, and the stopper is movable relative to the inlet region to control a flow of the liquid into the cavity via the inlet region.
Re-4,  wherein the spring is in mechanical communication with the stopper, and movement of the spring in the first direction defined from the reservoir toward the cavity positions the stopper along the inlet region of the cavity to restrict the flow of the liquid into the cavity via the inlet region.
Re-claim 5,  wherein movement of the actuator in the first direction is limited to retain the first orifice in the reservoir as the actuator is depressed to move the second orifice in the first direction.
Re-claim 6, wherein movement of the actuator in the second direction is limited to retain the first orifice in the reservoir as the spring moves the actuator in the second direction from the cavity of the barrel toward the reservoir.
Re-claim 7, wherein the actuator includes a contact surface 44, and the actuator is depressible along the contact surface to move the second orifice in the first direction from the reservoir toward the cavity of the barrel.
Re-claim 8, wherein the reservoir of the basin has a first volume, the actuator is depressible in the first direction along the contact surface to displace a second volume of the liquid from the cavity into the reservoir via the first orifice, and the first volume of the reservoir is greater than or equal to the second volume of the liquid displaced from the cavity into the reservoir.
Re-claim 9, wherein the reservoir is sized such that, as the second volume of the liquid is displaced from the cavity into the reservoir, the liquid remains below the contact surface of the actuator as the spring moves the actuator in the second direction.

Re-claim 10, wherein the basin has an edge portion circumscribing the actuator such that the contact surface of the actuator is below the edge portion of the basin as the actuator moves back and forth in the first direction and the second direction.
Re-claim 11, wherein the edge portion of the basin is curved in a direction away from the contact surface of the actuator.
Re-claim 12,wherein the contact surface of the actuator is above the first orifice as the actuator moves in the first direction.
Re-claim 13, wherein the actuator includes a stem 31 and a button 21, the stem defines the first orifice, the second orifice, and the lumen, the contact surface is along the button, and the button is coupled to the stem such that the button is depressible to move the actuator in the first direction.
Re-claim 14, further comprising a first set of screw threads 5 defining a first opening, wherein a portion of the actuator is movable through the first opening.
Re-claim 15,  wherein the portion of the actuator movable through the first opening is concentric with the first set of screw threads.
Re-claim 16, further comprising a second set of screw threads 45 defining a second opening circumscribing the first set of screw threads, wherein the second set of screw threads is concentric with the first set of screw threads.
Re-claim 17,  further comprising a bottle 4a securable to at least one of the first set of screw threads or the second set of screw threads (see fig. 8), wherein the pump is at least partially disposed in the bottle when the bottle is secured to one or more of the first set of screw threads or the second set of screw threads.
Re-claim 18, further comprising a housing 39 supporting the basin.Re-claim 20, further comprising a cup 41, wherein the actuator and the basin define a space therebetween, and the cup is positionable in the space between the actuator and the basin to cover the actuator.

Claims 1-9, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Landecker (4,757,922). Landecker discloses, in figs. 1-4, 
Re-claim 1, a device for dispensing a liquid, the device comprising:
a basin 16 defining a reservoir 117;
a pump 21  including a barre 30 l and a spring 36, the barrel coupled to the basin, the barrel defining a cavity, and the spring disposed in the cavity ; and
an actuator 19 at least partially disposed in the reservoir, the actuator defining a first orifice 56, a second orifice , and a lumen extending between the first orifice and the second orifice, the reservoir in fluid communication with the lumen via the first orifice, the actuator depressible to move the second orifice in a first direction defined from the reservoir toward the cavity of the barrel, and the spring of the pump biasing the actuator to move in a second direction defined from the cavity of the barrel toward the reservoir.
Re-claim 2, wherein the first direction is opposite the second direction along an axis defined by the lumen.
Re-claim 3,  wherein the pump further includes a stopper 38, ]disposed in the cavity, the barrel defines an inlet region in fluid communication with the cavity, and the stopper is movable relative to the inlet region to control a flow of the liquid into the cavity via the inlet region.
Re-claim 4,  wherein the spring is in mechanical communication with the stopper, and movement of the spring in the first direction defined from the reservoir toward the cavity positions the stopper along the inlet region of the cavity to restrict the flow of the liquid into the cavity via the inlet region.
Re-claim 5,  wherein movement of the actuator in the first direction is limited to retain the first orifice in the reservoir as the actuator is depressed to move the second orifice in the first direction.
Re-claim 6, wherein movement of the actuator in the second direction is limited to retain the first orifice in the reservoir as the spring moves the actuator in the second direction from the cavity of the barrel toward the reservoir.
Re-claim 7, wherein the actuator includes a contact surface 18 , and the actuator is depressible along the contact surface to move the second orifice in the first direction from the reservoir toward the cavity of the barrel.
Re-claim 8, wherein the reservoir of the basin has a first volume, the actuator is depressible in the first direction along the contact surface to displace a second volume of the liquid from the cavity into the reservoir via the first orifice, and the first volume of the reservoir is greater than or equal to the second volume of the liquid displaced from the cavity into the reservoir.
Re-claim 9, wherein the reservoir is sized such that, as the second volume of the liquid is displaced from the cavity into the reservoir, the liquid remains below the contact surface of the actuator as the spring moves the actuator in the second direction.
Re-claim 12,wherein the contact surface of the actuator is above the first orifice as the actuator moves in the first direction.
Re-claim 13, wherein the actuator includes a stem 20 and a button 18, the stem defines the first orifice, the second orifice, and the lumen, the contact surface is along the button, and the button is coupled to the stem such that the button is depressible to move the actuator in the first direction.
Re-claim 14, further comprising a first set of screw threads 14 defining a first opening, wherein a portion of the actuator is movable through the first opening.
Re-claim 20, further comprising a cup 24, wherein the actuator and the basin define a space therebetween, and the cup is positionable in the space between the actuator and the basin to cover the actuator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        11/18/2022